Citation Nr: 1735641	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for herniated disc, status post surgical repair.

2. Entitlement to a rating in excess of 20 percent for amputation of the third and fourth fingers at the distal interphalangeal joint with osteoarthritis (Right Hand Disability).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  During the course of the appeal, the claims file was permanently transferred to the RO in Detroit, Michigan which now has jurisdiction over the claims on appeal.  

The Veteran submitted a May 2012 Substantive Appeal and requested a video conference hearing before the Board.  A hearing was scheduled for January 2013, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's herniated disc does not cause limitation of forward flexion of his thoracolumbar spine to 30 degrees or less or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2. The right ring and long finger disability is manifested by limitation of motion considered to be the equivalent of ankylosis of those fingers; the remaining function is greater than that which would remain following amputation.


CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected connected for herniated disc, status post-surgical repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5299-5243 (2016).

2. The criteria for an evaluation in excess of 20 percent for amputation of the third and fourth fingers at the distal interphalangeal joint with osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5149, 5219 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Veteran's claim of entitlement to a higher initial rating arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claims in November 2010 letters.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In this case, the RO has obtained and associated with the claims file service treatment records and post-service VA and private treatment records.  The Veteran has not identified any outstanding treatment records.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination in November 2010.

Pursuant to a January 2015 Board Remand, the Veteran was scheduled for multiple VA examinations in an effort to address the claimed increase in severity of the disabilities for which the Veteran is seeking a higher rating.  Unfortunately, the Veteran has failed to report to the examinations.  Neither the Veteran nor his service representative has presented good cause for his failure to report for VA examinations.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate fully in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  Moreover, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Increased Rating 

A. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

B. Lumbar Spine Disability

The Veteran's post-surgery herniated disc is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5243.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the use of Diagnostic Codes 5299 and 5243 reflects that there is no diagnostic code specifically applicable to the Veteran's back disability, and that this disability is rated by analogy to Intervertebral Disc Syndrome (IVDS) under Diagnostic Code 5243.  See 38 C.F.R. § 4.20 (2014).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id.  

Turning to the evidence of record, in November 1998, while working construction on a ladder, the Veteran lost his grip due to his right hand and fell with the ladder, landing on his right side.  Due to the fall, the Veteran broke three ribs and had a herniated disc.  See November 2010 VA examination.  The Veteran's condition was progressively worse until 2004.  Between 1998 and 2004, the Veteran was treated with nerve blocks, pain medication, and physical therapy.  Id.  

In January 2004, the Veteran underwent emergency lumbar laminectomy at Saginaw VAMC due to loss of bowel movement.  The Veteran stated he had significant increase in deep, dull aching pain throughout his back and lower extremities.  In March 2004, the Veteran stated he was doing quite well.  Since the surgery, the condition has essentially stabilized.  See November 2010 VA examination.

The Veteran was afforded a VA examination in November 2010.  The Veteran told the examiner that he currently experiences radicular numbness from his left buttocks, leg, and toes.  He also has constant aching, tingling, and throbbing.  The examiner diagnosed the Veteran with a herniated disc, status post-surgical repair.  The examiner noted that the Veteran had one incapacitating episode of pain in the previous twelve months.  The examiner noted that it was caused by a slip and fall and required three days of bed rest.  

Furthermore, the VA examiner noted the Veteran has normal posture and balance with a limping gait.  The examiner found no spinal ankylosis but some flattening of the lumbar curvature.  The examiner stated that the Veteran had objective evidence of back pain, tenderness and guarding.  The examiner measured the thoracolumbar range of motion over three repetitions as follows: forward flexion from 0 to 80 degrees (0 to 90 is normal), extension from 0 to 10 degrees (0 to 30 is normal), left lateral rotation from 0 to 30 degrees(0 to 30 is normal), right lateral rotation from 0 to 30 degrees (0 to 30 is normal), left lateral flexion from 0 to 29 degrees (0 to 30 is normal) and right lateral flexion from 0 to 20 degrees(0 to 30 is normal).  The combined thoracolumbar range of motion, not including measured ranges in excess of VA norms, was calculated to be 199 degrees.  There was no additional loss of motion or function due to pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups.  There were no further abnormal findings noted upon examination.

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, tingling, and numbness.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering functional loss and his subjective complaints, applying the facts in this case to the criteria set forth above, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected for herniated disc, status post-surgical repair have not been met.  A higher evaluation of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  The Board finds a higher evaluation could not be assigned because the objective evidence of record does not support granting a 40 percent evaluation, as described above.  

While the Veteran indicated that the symptomatology associated with his service-connected disability was severe at times and that he experienced constant pain, the objective findings consistently do not show that his disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion is not consistently 30 degrees or less.  As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 20 percent rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted lumbosacral radiculopathy by the RO.  As the medical evidence does not show such impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's post-surgery herniated disc.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

C. Right Hand Disability

The Veteran's service-connected right hand disability has been rated pursuant to Diagnostic Code 5149-5219.  The hyphen signifies that the rating assigned for a disability under one Diagnostic Code is based on another Diagnostic Code.  38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  In addition to Diagnostic Codes 5149 and 5219, all potentially applicable Diagnostic Codes will be considered.  

Under Diagnostic Code 5149, the amputation of the middle and ring fingers will be rated 20 percent disabling when the minor extremity is involved.  38 C.F.R. § 4.71a. If there is amputation of the middle and ring fingers of the dominant hand, then a 30 percent evaluation will be assigned.  The ratings for multiple finger amputations apply to amputations at the proximal interphalangeal joints or through proximal phalanges.  38 C.F.R. § 4.71a, Diagnostic Code 5149, Note(a).  Amputation through middle phalanges will be rated as prescribed for unfavorable ankylosis of the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5149, Note(b).  Amputations at distal joints, or through distal phalanges, other than negligible losses, will be rated as prescribed for favorable ankylosis of the fingers.  Id., Note(c).  Combinations of finger amputations at various levels, or finger amputations with ankylosis or limitation of motion of the fingers will be rated on the basis of the grade of disability; i.e., amputation, unfavorable ankylosis, most representative of the levels or combinations.  With an even number of fingers involved, and adjacent grades of disability, select the higher of two grades.  Id., Note(e).

Limitation of a finger may be evaluated under DCs 5216 through 5219 if there is unfavorable ankylosis of two digits of one hand.  Unfavorable ankylosis of two digits of one hand is the subject of Diagnostic Code 5219.  When it is of the ring and long fingers, the ring and little fingers, or the long and little fingers of the major extremity, a 20 percent rating is assigned.  When it is of the index and long fingers, the index and ring fingers, or the index and little fingers of the major extremity, a 30 percent rating is assigned.  The maximum rating of 40 percent for the major extremity is reserved for when it is of the thumb and any finger.  Per the note following this Diagnostic Code, consideration is to be given to whether rating as amputation is warranted.

For index and long fingers, 0 degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MP joint has a range of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 100 degrees of flexion; and the distal (terminal) interphalangeal (DIP) joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Private treatment and radiology reports from Genesys Health Systems redemonstrated old impressions from 2000 of the partial amputation of the long and ring fingers.  According to the reports, there was no acute fractures or dislocations evident.  Furthermore, there is no objective notation of a worsening in the right hand condition.

Saginaw VA Medical Center treatment notes since the last evaluation of the right hand in July 1997 show that the Veteran has continued to take medication for pain, but no other therapy was required.  A July 2002 treatment record notes a slightly weaker right hand grasp versus the left hand due to trauma.  However, there is no indication of an objective worsening in the condition.

The Veteran was afforded a VA examination in November 2010.  The examiner found that the Veteran has a normal range of motion in his right index finger but after repetitive motion there is some pain.  The Veteran was found to have ankylosis of the long finger of the right hand at the proximal interphalangeal (PIP) joint and limitation of extension of extension at the metatarsophalangeal (MP) joint of 20 degrees.  This limitation of motion does not prevent the Veteran from touching the long finger to palm.  The right ring finger was also said to have limited motion and pain but that this limitation did not prevent the finger from contacting the palm.  The right little finger was found to experience pain but no limitation of motion.  The right thumb was found painful and not able to make contact with the pads of the fingers and the examiner stated that the gap between these fingers was less than one inch.  The thumb, long, ring and little finger of the right hand were not found to be additionally limited or painful following repetitive motion.  The examiner found that the fingers of the right hand were capable of extension and flexion with muscle strength rated at 1/5, which indicates severe loss of strength.  There were no further abnormal findings upon examination.

Based on the evidence of record, an increased rating under Diagnostic Code 5219 is not warranted.  A maximum 20 percent rating is assigned under DC 5219 when the disability involves the long and ring finger.  Higher ratings are possible where the service-connected disability includes involvement of other digits.  For example, to warrant an increased rating under Diagnostic Code 5219, the Veteran would have to demonstrate that there is unfavorable ankylosis of the index and long fingers; or index and ring fingers; or index and little fingers in the major hand.  Here, only the middle and ring finger of the right hand are service-connected.

Additionally, consideration of the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 is not warranted in this case as the evaluation of the Veteran's disability does not include consideration of limitation of motion, but rather ankylosis and amputation, or the functional equivalent thereof.  Moreover, because the maximum rating has been awarded under Diagnostic Codes 5219, no additional higher evaluation is warranted due to pain, as discussed in DeLuca v. Brown, 8 Vet.  App. 202 (1995).  See also Johnston v Brown, 10 Vet. App. 80 (1997).  

Diagnostic Code 5219 also provides that rating as an amputation should also be considered.  Under Code 5149, amputation of the long and ring fingers is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Even when a veteran has not had an amputation of his fingers, the functional equivalent can be found when the veteran would be equally well served by an amputation stump and suitable prosthetic.  38 C.F.R. § 4.71a, Code 5149, Note f.

The evidence of record, including the VA examination reports, demonstrates that the Veteran would not be better served by amputation of some of the digits or the entire right hand.  In this regard, the Board accepts as credible the Veteran's assertions and testimony that he experiences significant right hand pain and that right hand pain produces functional limitations.  The November 2010 examination demonstrated decreased ability to grasp objects, decreased ability to perform fine movements, decreased dexterity, and decreased ability to twist objects, and perform fine motor activities such as writing.  The 2010 examiner noted that despite the Veteran's diminished grasp and grip he could still function on daily activities such as feeding, bathing, dressing, grooming, and shopping.  The Board finds that although the Veteran does have some decreased range of motion and decreased ability to hold objects in his hand, he is not completely incapable of using the hand.  Accordingly, a higher rating for amputation, or the functional equivalent thereof, is not warranted.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a schedular rating greater than 20 percent for the Veteran's disability.  In light of the substantially consistent symptomatology during the appeal, and the absence of the necessary criteria for a higher schedular rating at any point, further staged ratings are not for application.  Hart v. Mansfield, 21 Vet. App. at 505.  The Veteran's right hand limitation of motion of individual digits are not compensable under Diagnostic Codes 5228, 5229, and 5230 as the Veteran was able to touch finger to palm at the November 2010 VA examination.  Accordingly, consideration of the Veteran's disability under DCs 5228 to 5230 would not yield higher ratings.  Further, nor does the weight of the lay or medical evidence show that he has lost the use of the right hand or lost all effective functioning of the hand due to the service-connected amputation of the third and fourth fingers at the distal interphalangeal joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.

The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's amputation of the third and fourth fingers at the distal interphalangeal joint with osteoarthritis.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

ORDER

1. A rating in excess of 20 percent for herniated disc, status post-surgical repair is denied.

2. A rating in excess of 20 percent for amputation of the third and fourth fingers at the distal interphalangeal joint with osteoarthritis is denied.

REMAND

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  

In this case, the Veteran is service connected for herniated disc, status post-surgical repair, rated as 20 percent disabling, amputation of the third and fourth fingers at the distal interphalangeal joint with osteoarthritis, rated as 20 percent disabling, and lumbar radiculopathy, rated as 20 percent disabling.  Consequently, the combined rating of the Veteran's service-connected disabilities is 50 percent.  Thus, the Veteran fails to meet the threshold rating requirements necessary to establish entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. §4.16(b).

The record reflects that the Veteran retired and was precluded from following or securing substantially gainful employment since November 1, 1998.  SSA records indicate the Veteran was granted disability as of June 2003, primarily based on degenerative disc disease of the lumbar spine and a right hand injury.  Prior work experience includes constructions and home improvement.  The Veteran has a high school education.

The Board has considered the Veteran's level of education, special training, and previous work experience and finds that the record contains sufficient evidence to refer the issue of entitlement of TDIU to the Director of Compensation and Pension for extraschedular consideration.

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.

2. After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


